DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/30/2020 has been entered.
Claims 51-55, 57-60, 64-67, 69-72, 74, 77-78, 80-82, 85-88, 92-94, 96-100, 102, 106-109, 113-116, 126, 129-131, 145-148 and 153-156 are pending (claims 153-156 are new). Claims 57-59, 66, 69-70, 74, 85-87, 94, 97-98, 102, 126, 129, 147-148, 154 and 156 are withdrawn from present consideration, being directed to non-elected species. In the Office action mailed 06/25/2015, Applicant was required to elect a species of applying tension to nucleic acids from the following alternatives: A) via fluid flow (i.e. hydrodynamic force), B) via mechanical force, C) via optical force, D) via electrical force, and E) via magnetic force. In the reply filed 11/24/2015, Applicant elected, without traverse, the species of mechanical force. In the Office action mailed 01/22/2018, the Examiner rejoined the species of electrical and magnetic (i.e. electromagnetic) force with the elected species of mechanical force, as the prior art rejections applied up to that point encompassed each of these forces. As a result, several previously withdrawn claims were rejoined. However, claims drawn solely to optical force or hydrodynamic force (fluid flow) as means for applying tension remain withdrawn. New claims 154 and 156 are clearly drawn to the use of fluid flow since a “fluid velocity gradient” is only ever disclosed in the originally filed application in the context of applying tension to nucleic acids (paragraphs [0070]-[0072], e.g.).
requiring circulating a sample multiple times through “the chamber”. In the Office action of 05/29/2020, the claims were not examined over the prior art due to a lack of clarity as to “the chamber”. In the latest amendment, the claims were clarified to recite circulating a sample multiple times through the chamber “for receiving a sample”. The specification has been reviewed for the terms “circulate”, “circulation” and “circulating”. Only two instances were found, both in paragraph [0085], which reads:
Following introduction of the sample and necessary amplification reagents into loop 763, the resulting solution is circulated under the action of pumps 761. By varying the rate of pump action, one can control the solution circulation/flow rate. A flow rate resulting in application of about 65 pN of force to the target nucleic acid is established, which denatures it.
Thus, claims 74 and 102 are now clearly drawn to the non-elected species of using fluid flow to apply tension to nucleic acids. As a result, claims 74 and 102 are withdrawn from further consideration.
With regard to the Office action mailed 05/29/2020:
 The rejection of claims 72, 100, 106, 107 and 113 under 35 USC 112(b) is withdrawn in view of the amendment.
The rejection of claims 51-55, 60, 65, 67, 71, 77, 78, 80-82, 88, 93, 96, 99, 100, 106, 107, 113, 114, 115, 116, 130, 131, 145 and 146 under 35 USC 103 over Mian (US 5,545,540) in view of Knapp (US 6,391,622) is maintained and reiterated below. The rejection is updated to address new limitations. For convenience, such updates are indicated in bold type.
Likewise, the rejection of claims 64 and 92 under 35 USC 103 over Mian in view of Knapp and further in view of Wittwer (US 6,174,670) is maintained and reiterated below.
Likewise, the rejection of claims 108 and 109 under 35 USC 103 over Mian in view of Knapp and further in view of Polansky (US 2004/0023207) is maintained and reiterated below.
Applicant’s arguments will be addressed following the rejections.

Information Disclosure Statement
One reference on the IDS submitted 11/30/2020 has been lined through as not considered because an English language translation has not been provided.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 51-55, 60, 65, 67, 71, 72, 77, 78, 80-82, 88, 93, 96, 99, 100, 106, 107, 113, 114, 115, 116, 130, 131, 145, 146, 153 and 155 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mian (US 5,545,540; IDS reference) in view of Knapp (US 6,391,622).
With regard to claims 51 and 77, Mian taught:
A device to amplify a nucleic acid, comprising:
a chamber for receiving a sample;

a manipulation mechanism,
See figure 2A-B and column 3: line 50: “solenoid, 1”; line 54: “solid phase surface, 4”; line 58: “magnetic particle, 5”.
wherein the device is configured to execute at least one cycle of the following operations:
a) denaturing a nucleic acid derived from the sample;
See figure 2A-B and column 4, lines 12-43, e.g. lines 29-31: “the two strands are separated from each other by applying a magnetic field, in which the solid phase is immobile and the magnetic strand is mobile”.
b) annealing a primer to the nucleic acid; and
See figure 2A-B and column 4, lines 12-43, e.g. lines 31-33: “the separated strands are allowed to anneal to additional solid phase and magnetic primers”.
c) generating a copy of the nucleic acid by exposing the nucleic acid to a polymerase;
See figure 2A-B and column 4, lines 12-43, e.g. lines 37-39: “the primers that are annealed to the solid phase strand and magnetic strand are extended by a polymerase to provide additional copies of double-stranded nucleic acids”.
and wherein the manipulation mechanism is configured to apply adjustable forces to the nucleic acid during the at least one cycle of the operations.
See column 3, lines 51-62 (emphasis provided):
“Application of an electric pulse through the solenoid in one direction creates a magnetic field in the direction of the long arrow, 3. Attachment of one target strand to the solid phase surface, 4, prevents mobility of that strand in response to the magnetic field. In contrast, the other target strand is separated from the first target strand by the magnetic field due to its attachment to a magnetic particle, 5. Reversal of the electric pulse creates a magnetic field in the opposite direction, represented by the short arrow, 6, which returns the magnetic particle-bound strands and primers, 7, to the vicinity of the solid-phase bound target strands.”
Thus, Mian’s device was clearly configured to apply “adjustable forces”, since the force applied could be exerted in one direction or the other. In addition, see column 8, lines 28-31 and 63-67 (emphasis provided):
“Velocity measurements are made for field strengths that theoretically impose a force upon the bead of 10-10, 5×10-10, 10-9, 5×10-9, 10-8, 5×10-8, 10-7 and 5×10-7 newtons.”
“…an electromagnetic field of appropriate strength to generate an actual force of 10-10 N on each bead is generated by directing electrical current through the solenoid. The actual force is increased until the oligonucleotides undergo scission at a force of about 10-9 N.”
Thus, Mian’s device was clearly configured to be adjustable in terms of the field strength, and thereby, the force applied to the nucleic acid.
With regard to claim 52, Mian’s “manipulation mechanism” comprised an immobile surface to which one primer was attached, mobile magnetic particles to which another primer was attached, and a solenoid to apply an electromagnetic field (see discussion above). Therefore, Mian’s “manipulation mechanism” can be said to apply “electromagnetic tension”.
With regard to claims 53, 78 and 80, as discussed above, Mian’s “manipulation mechanism” comprised an immobile surface to which one primer was attached, mobile magnetic particles to which another primer was attached, and a solenoid to apply an electromagnetic field that was clearly adjustable. Thus, the mechanism was configured to apply a tensile force, and was able to maintain as well as adjust the tensile force applied to the nucleic acids.
With regard to claims 54 and 81, as discussed above, Mian’s “manipulation mechanism” comprised an immobile surface to which one primer was attached, mobile magnetic particles to which another primer was attached, and a solenoid to apply an electromagnetic field. The mechanism 
With regard to claims 55 and 82, Mian disclosed the primers could be attached by covalent bonds or an avidin-biotin or streptavidin-biotin system; see column 5, lines 17-31; column 10, lines 8-11. Mian disclosed a specific case of primers linked to solid phase via alkylamidopropanoic acid on the surface of controlled pore glass, and primers linked to magnetic beads coated with streptavidin (column 10, lines 5-11). Both alkylamidopropanoic acid and streptavidin are molecules attached to a surface.
With regard to claims 60, 65, 88 and 93, as discussed above, Mian’s device employed a solenoid to provide an electromagnetic field. Thus, the solenoid can be considered an “electromagnetic field source”, as well as an “electric field source” and a “magnetic field source”.
With regard to claim 67, as discussed above, Mian’s mechanism comprised two surfaces: an immobile surface, and a mobile, particulate surface. In addition, at some point during the procedure, the polymerase was attached to the surface via the primer it was extending, which primer was attached to the surface; see discussion of claims 51 and 77 above.
With regard to claim 96, as discussed above, Mian’s mechanism involves one primer anchored to an immobile surface (support structure) and another primer anchored to a mobile magnetic particle. Following the polymerase-mediated primer extension, a double-stranded nucleic acid is produced with one end (proximal end) anchored to the immobile surface and the other end (distal end) bound to a magnetic particle, to which a force is applied to provide applied tension to the nucleic acid; see Mian figure 1A, step 4, nucleic acids “A” and column 3, lines 35-45.
With regard to claims 71, 99, 115 and 116 as discussed above, Mian’s device meets these limitations. Mian’s device comprises a solenoid, which imposes an electromagnetic field.

With regard to claims 130 and 131, as Mian’s device employs multiple magnetic particles (see figure 2A-B), and each particle is attached to primers, each particle represents a “magnetic manipulator” which is adjustable to apply forces to a different nucleic acid (i.e. the nucleic acid attached to that particle). That the force applied is adjustable has been discussed for claims 51 and 77 above.
With regard to claims 145 and 146, this is precisely how Mian’s device operated; see discussion of claims 51 and 77 above.
Differences Between Mian and the Claimed Invention
With regard to claim 77 and its dependent claims, Mian did not disclose the additional step of determining at least a portion of a sequence of the nucleic acid. However, Mian did state (column 3, lines 10+): “The amplification process according to the invention is also useful for preparative uses, such as generating specific target nucleic acid substrates for cloning, sequence analysis and mutagenesis.” Thus, Mian points in the direction of sequencing.
With regard to claims 51, 72, 77 and 100, Mian did not disclose a fluid-handling apparatus, or that the chamber for receiving a sample was formed in a substrate comprising flow channels and reagent chambers, with the device configured to direct reagents from the reagent chambers through the flow channels into the chamber for receiving a sample. Nor did Mian disclose that the chamber for receiving a sample corresponded to a portion of a fluid channel and comprised an inlet for receiving input fluid and an outlet for discharging output fluid.
With regard to claims 106 and 107, as Mian did not disclose reagent storage chambers of flow paths connecting such chambers to the sample-receiving chamber, Mian did not disclose the contents of id.), and nucleoside triphosphates (id.).

Knapp taught a device for amplifying and sequencing nucleic acids. Specifically, a device for receiving a sample and dividing it into separate aliquots in discrete reaction chambers, whereupon each reaction chamber was used to amplify a different locus; see figure 11 and column 49, lines 19-55.
With regard to fluidic handling as recited in claims 51 and 77, and more particularly channels and reagent chambers as recited in claims 72 and 100, Knapp taught a device which comprised a chamber for receiving a sample (see figure 11 and column 49, line 29: “reaction chambers 1134-1146), and:
one or more flow channels formed in the substrate;
See figure 11 and column 49, line 30: “reagent introduction channels 1120-1132”.
and one or more chambers connected to the one or more flow channels and configured to store reagents
See figure 11 and column 49, lines 31-32: “reservoirs 1148:1150, 1152:1154, 1156:1158, 1160:1162, 1164:1166, 1168:1170, and 1172:1174”.
wherein the device is configured to direct reagents from the one or more chambers through the one or more flow channels and into the chamber
See figure 11 and column 49, lines 37-43: “In operation, a fluid sample introduced into the sample introduction channel 1104 is aliquoted among the separate parallel separation channels 1106-1118 and delivered to reaction chambers 1134-1146, respectively. The sample is then treated according to the desired protocols by introducing into the reaction chambers reagents from the reservoirs at the termini of the reagent introduction channels.”
Each of these reaction chambers was part of a fluid channel, comprising an inlet and an outlet:

    PNG
    media_image1.png
    250
    233
    media_image1.png
    Greyscale

With regarding sequencing the amplified material, Knapp states (column 49, lines 50-51): “Alternatively, the amplified sequence is sequenced by well known sequencing methods. Such sequencing methods are optionally incorporated into the devices described herein.”
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to incorporate Mian’s technique for magnetic-based amplification into a device similar to Knapp’s in order to obtain the benefit of automation (see Knapp, abstract: “The devices…are used in performing fluid operations which require a large number of iterative, successive or parallel fluid manipulations, in a microscale, or sealed and readily automated format.”). Knapp also points out such systems provide advantages in terms of time, space, labor and costs (column 12, lines 5-25).
It would also have been obvious to include a sequencing analysis, since Mian suggested this as one use of the amplified material (as did Knapp).
With regard to claims 106 and 107, it would have been obvious to deliver, as reagents from the reagent reservoirs, polymerase, nucleoside triphosphates and/or primers (at least, those primers attached to magnetic particles), since Mian disclosed these reagents as necessary for the method.
Mian’s electromagnetic field strength, as discussed, was adjustable. It would have been obvious, in adapting Mian’s technique to a microfluidic device similar to Knapp’s, to keep this adjustability since 
With regard to claims 153 and 155, the terms “microfluidic conduit”, “microchannel”, “fluid conduit” and “a portion of a lab on a chip device” do not distinguish over the reaction chambers shown in Knapp’s figure 11.

Claims 64 and 92 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mian (US 5,545,540; IDS reference) in view of Knapp (US 6,391,622) as applied to claims 51-55, 60, 65, 67, 71, 72, 77, 78, 80-82, 88, 93, 96, 99, 100, 106, 107, 113, 114, 115, 116, 130, 131, 145, 146, 153 and 155 above, and further in view of Wittwer (US 6,174,670, previously cited).
The disclosures of Mian and Knapp have been discussed. Mian did not disclose controlling the electromagnetic field, and thus the movement of the magnetic particles, based on force or displacement feedback.
Wittwer taught providing fluorescence feedback for temperature cycling (beginning at column 48, line 34, emphasis provided):
Fluorescence Feedback for Control of Temperature Cycling. In contrast to endpoint and cycle-by-cycle analysis, the present invention can also monitor fluorescence throughout each temperature cycle. Continuous fluorescence monitoring can be used to control temperature cycling parameters. The present invention uses fluorescence feedback for real time control and optimization of amplification. Continuous fluorescence monitoring of PCR samples containing a double-strand-specific DNA dye or fluorescently labeled oligonucleotide probes can be used to monitor hybridization and melting during individual amplification cycles. This information can be used by the temperature control algorithms within the temperature cycling apparatus to improve and customize thermal cycling conditions. Conventional PCR is performed by programming all cycling parameters before amplification. With continuous monitoring, determination of temperature cycling requirements can occur during amplification, based on continuous observation of The potential benefits of using hybridization information to control temperature cycling include: 
1. Ensuring complete denaturation of the PCR product each cycle while: 
a. Minimizing exposure to excessively high denaturation temperatures thus avoiding heat-induced damage to the amplification products and polymerase. Limiting the time product is exposed to denaturation temperatures is especially useful for amplification of long products. 
b. Increasing reaction specificity by minimizing the denaturation temperature. This selects against products with a Tm higher than the intended amplification product. 
2. Maximizing the amplification efficiency by ensuring adequate time for primer annealing each cycle while: 
a. Minimizing the amount of time required for amplification by allowing no longer than is needed to reach a certain efficiency of primer annealing. 
b. Enhancing reaction specificity by minimizing the time at the annealing temperature. 
3. Maximizing the amplification efficiency by ensuring adequate time for product extension each cycle while: 
a. Minimizing the amount of time required for amplification by allowing no longer than needed to complete product extension. 
b. Enhancing reaction specificity by selecting against products longer than the intended amplification product. These would require longer than the allotted time to complete product extension. 
4. Initiating thermal cycling changes dependent on the level of fluorescence obtained or the current efficiency of amplification. For example, over-amplification and nonspecific reaction products can be minimized by terminating thermal cycling when the efficiency drops to a certain level. As another example, temperature cycling can be modified to initiate slower temperature ramps for melting curve acquisition when the fluorescence becomes detectable. This saves time because the slower ramps need not be used on earlier cycles. Other desirable changes may become evident on continued practice of the invention.
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to modify the device suggested by the combined teachings of Mian and Knapp by providing a feedback control circuit similar to that described by Wittwer for thermocycling, to allow for monitoring the denaturing and annealing of nucleic acids and thereby control the solenoid accordingly. The use of a double-strand-specific dye and continuous monitoring of fluorescence would be suitable in Mian’s technique, and since the conversion of double-stranded DNA to single-stranded DNA by strand separation is based on both the electromagnetic field force applied and the displacement of the magnetic particles, a fluorescence monitoring as disclosed in Wittwer would represent, in Mian’s technique, a feedback based on both force and displacement. The only difference is that while Wittwer controlled denaturing, annealing and extension by controlling power to a heating/cooling mechanism, .

Claims 108 and 109 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mian (US 5,545,540; IDS reference) in view of Knapp (US 6,391,622) as applied to claims 51-55, 60, 65, 67, 71, 72, 77, 78, 80-82, 88, 93, 96, 99, 100, 106, 107, 113, 114, 115, 116, 130, 131, 145, 146, 153 and 155 above, and further in view of Polansky (US 2004/0023207, previously cited).
The disclosures of Mian and Knapp have been discussed. Mian did not disclose providing a device for carrying out his invention in the form of a kit.
Polansky taught (paragraph [0919]): “Well known advantages of commercial kits include convenience and reproducibility due to manufacturing standardization, quality control and validation procedures.”
prima facie obvious to one of ordinary skill in the art at the time the invention was made to provide the device suggested by the combined teachings of Mian and Knapp in the form of a kit to obtain the benefits of kits discussed by Polansky.

Response to Arguments
Applicant's arguments filed 11/30/2020 have been fully considered but they are not persuasive. Firstly, it is noted that the rejection has been updated to point out particular structural limitations added to the claims in the amendment (shown in bold type in the rejection).
Applicant argues:

    PNG
    media_image2.png
    328
    1281
    media_image2.png
    Greyscale

This argument is not persuasive because the rejection is based on the combination of Mian, teaching a technique for electromagnetically-based application of tension to separate strands of double-stranded nucleic acid in an amplification process, and Knapp, teaching a microfluidic device for carrying out nucleic acid amplification. Knapp provides a chamber as recited in the claims.
Applicant argues:

    PNG
    media_image3.png
    690
    801
    media_image3.png
    Greyscale

Firstly, Applicant has offered no evidence to support the contention that, in order to implement Mian’s technique in Knapp’s device, one would have to add coils encircling the entire chip, extending both above and below the chip. While that might be one manner of accomplishing the goal, one could also embed an encircling coil around each reaction chamber, attaching electrical leads to each. There is no evidence that these coils would have to extend beyond the vertical dimensions of the chamber. Knapp states that the “channels can be formed on almost any type of substrate material such as, for example, amorphous materials (e.g., glass, plastic, silicon), composites, multi-layered materials, combinations thereof, and the like” (column 17, lines 58-62). Certainly, it was within the skill of the art to embed wire coils in such materials. For example, the metallic components could be placed in molds for receiving molten glass or plastics, and the chambers and channels could be machined into the glass or plastic substrates once solidified. Secondly, even if one chose to form a coil encircling the entire chip, 
Secondly, even if one used a large coil into which Knapp’s device was placed, this would not change the size of Knapp’s chip. It would merely result in an apparatus for receiving Knapp’s chip for performing the magnetic force application (which, in combination with Knapp’s chip, would still constitute “a device”). For example, if Knapp’s chip were the size of a credit card, and placed into a coil the size of a cell phone, there is no evidence to suggest that one of skill in the art would consider this “so large” as to be undesirable (particularly if the two components were modular, i.e. the chip insertable and removable from the coil such that the same coil could be used sequentially for multiple chips). Indeed, Knapp speaks of using the chip in connection with other components, such as a power source (column 51, lines 26-35), and detectors such as spectrophotometers, photodiodes, and even microscopes, which would certainly be larger than a surrounding coil (column 53, lines 19-24).
Applicant argues:


    PNG
    media_image4.png
    458
    1152
    media_image4.png
    Greyscale

This argument is not persuasive. The mere existence of alternative ways of doing something does not constitute a reason to use one alternative versus the other. Each would have its own advantages and disadvantages. For example, in Knapp’s use of NaOH at column 22-23, which refers to figure 3, Knapp states (column 23, lines 21-28):

Thus, this approach, while disclosed by Knapp, would have a disadvantage in terms of fabrication since additional channels would be require for every cycle of denaturation. In addition, it would increase the size of the chip for each additional cycle required. Using an electromagnetic force to effect denaturation, such as disclosed by Mian, while perhaps increasing the size of the chip (though this is not necessarily true) would allow multiple cycles of denaturation/primer hybridization/primer extension to take place in the same chamber.
For the foregoing reasons, Applicant’s arguments are not persuasive and the rejections are maintained.

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL C WOOLWINE whose telephone number is (571)272-1144.  The examiner can normally be reached on 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY BENZION can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAMUEL C WOOLWINE/Primary Examiner, Art Unit 1637